DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/11/2020 is acknowledged.
Claims 24 – 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 5 reads “adjacent each other”, should read “adjacent to each other”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 11, 13 – 19, and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortson (US 20100179590 A1).
Regarding claim 1, Fortson discloses a vascular closure device (vessel closure) (abstract), comprising: 
a housing (sheath 110) having an elongate configuration with an axial length greater than a transverse dimension thereof (Examiner’s note: sheath 110 is longer in the axial direction than in the transverse direction (Fig. 1), a proximal end (proximal end = end further from the anchors – not shown), a distal end (distal end = end closer to the anchors – Fig. 1) and a distal section (distal end of sheath 110); 
a plurality of anchor deployers (elongated members 160) which are slidably (paragraph [0032]) disposed within the housing (sheath 110) adjacent each other at the distal section (distal end of sheath 110) (Fig. 1) of the housing and which are configured to extend and spread (Fig. 2D) from the distal section of the housing (sheath 110), each anchor deployer comprising: 
an deployment rod (see annotated Fig. 1) which is slidably (paragraph [0032]) disposed relative to the housing (sheath 110) and which includes an elongate resilient configuration (extended configuration shown in Fig. 2D) and a distal end (see annotated Fig. 1) that extends distally and radially from the distal section of the housing (sheath 110) 
an anchor (see annotated Fig. 1) which is secured to the distal end of the deployment rod (see annotated Fig. 1) (Fig. 1) and which is configured to grip tissue (Fig. 2D); and 
a tissue grip (distal end of cleat 130) which is deployable from the distal end of the housing (sheath 110) (paragraph [0042]) (Examiner’s note: distal end of cleat 130 is deployed away from the distal end of the housing).
Annotated Figure 1 of Fortson

    PNG
    media_image1.png
    742
    582
    media_image1.png
    Greyscale

Regarding claim 2, Fortson discloses wherein the housing (sheath 110) further comprises a guidewire lumen (lumen / passageway of sheath 110) extending an axial length thereof (Examiner’s note: while the claim does not require a guidewire currently, it should be understood that Fortson also discloses using a guidewire which passes through the sheath 110 – paragraph [0024]).
Regarding claim 11, Fortson discloses wherein the anchors (anchors 120) comprise releasable anchors (see annotated Fig. 1) (Examiner’s note: the anchors as 
Regarding claim 13, Fortson discloses wherein each of the releasable anchors (see annotated Fig. 1) comprises a shaft (see annotated Fig. 1) having an elongate configuration with an axial length greater than an outer transverse dimension (Examiner’s note: length of elongate member 160 is longer than the width) that is configured to be actuated between a curved tissue gripping state (bent state -  paragraph [0039]) and a straightened state (straight state / original shape – paragraph [0039]), the shaft further including a sharpened distal end (see annotated Fig. 1).
Regarding claim 14, Fortson discloses wherein the shaft (see annotated Fig. 1) comprises a shape memory metal (NiTi) that can be actuated between the curved tissue gripping state and the straightened state (paragraph [0039]).
Regarding claim 15, Fortson discloses wherein the shape memory metal of the shaft (see annotated Fig. 1) comprises nickel titanium alloy (paragraph [0039]).
Regarding claim 16, Fortson discloses wherein the shaft (see annotated Fig. 1) comprises a bi-metal structure (two metals – nickel and titanium – NiTi) that can be actuated between the curved tissue gripping state and the straightened state (paragraph [0039]).
Regarding claim 1, (alternate interpretation) Fortson discloses a vascular closure device (vessel closure) (abstract), comprising: 
a housing (sheath 110) having an elongate configuration with an axial length greater than a transverse dimension thereof (Examiner’s note: sheath 110 is longer in the axial direction than in the transverse direction (Fig. 1), a proximal 
a plurality of anchor deployers (elongated members 160) which are slidably (paragraph [0032]) disposed within the housing (sheath 110) adjacent each other at the distal section (distal end of sheath 110) (Fig. 1) of the housing and which are configured to extend and spread (Fig. 2D) from the distal section of the housing (sheath 110), each anchor deployer comprising: 
an deployment rod (elongate members 160) which is slidably (paragraph [0032]) disposed relative to the housing (sheath 110) and which includes an elongate resilient configuration (extended configuration shown in Fig. 2D) and a distal end (distal end of elongate members 160) that extends distally and radially from the distal section of the housing (sheath 110) (Examiner’s note: Figure 2D shows the deployment rods, members 160, extending distally and radially from the housing), and 
an anchor (anchors 120) which is secured to the distal end of the deployment rod (elongate members 160) (Fig. 1) and which is configured to grip tissue (Fig. 2D); and 
a tissue grip (distal end of cleat 130) which is deployable from the distal end of the housing (sheath 110) (paragraph [0042]) (Examiner’s note: distal end of cleat 130 is deployed away from the distal end of the housing).
Regarding claim 17, (alternate interpretation) Fortson discloses wherein the anchors (anchors 120) comprise detachable anchors (anchors 120) and the anchor 
Regarding claim 18, (alternate interpretation) Fortson discloses wherein each of the detachable anchors (anchors 120) comprises a proximally oriented barb (tip of anchor 120) (Examiner’s note: the tip of the anchor 120 are oriented proximally relative to the base of the anchor).
Regarding claim 19, (alternate interpretation) Fortson discloses wherein the detachable anchors (anchors 120) comprise a plurality of proximally oriented barbs (Examiner’s note: Fortson discloses wherein each anchor includes a plurality of hook portions – paragraph [0031]; and thus each hook comprises multiple proximally oriented ‘barbs’, or in this case the distal end of each hook on each of the anchors).
Regarding claim 21, (alternate interpretation) Fortson discloses wherein the releasable junctions (detachment locations as seen on Fig. 2F and briefly discussed in paragraph [0042]) comprise a junction released by mechanical detachment (paragraph [0042]).
Regarding claim 22, (alternate interpretation) 
Regarding claim 23, (alternate interpretation) Fortson discloses wherein the anchors (anchors 120) can be deployed a predetermined axial distance (anchors can be deployed to the axial distance of the outer side wall of cleat 130) from the wall of the blood vessel as measured from the lateral surface (outer side wall of cleat 130) which is disposed against the wall of the blood vessel (Fig. 2F).
Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 20120010633 A1).
Regarding claim 1, Noda discloses a vascular closure device (vessel closure) (abstract), comprising: 
a housing (applicator tube 146) having an elongate configuration with an axial length greater than a transverse dimension thereof (Examiner’s note: applicator tube 146 is longer in the axial direction than in the transverse direction) (Fig. 37), a proximal end (proximal end = end further from the hooks – not shown), a distal end (distal end = end closer to the anchors – Fig. 37) and a distal section (distal end of applicator tube 146); 
a plurality of anchor deployers (shaft of hooks 150) which are slidably (paragraph [0092]) disposed within the housing (applicator tube 146) adjacent each other at the distal section (distal end of applicator tube 146) (Fig. 37) of the housing and which are configured to extend and spread (Fig. 38) from the distal section of the housing (applicator tube 146), each anchor deployer comprising: 
an deployment rod (shaft of hooks 150) which is slidably (paragraph [0092]) disposed relative to the housing (applicator tube 146) and which includes an elongate resilient configuration (extended 
an anchor (hook ends of hooks 150) which is secured to the distal end of the deployment rod (shaft of hooks 150) (Fig. 38) and which is configured to grip tissue (Fig. 40); and 
a tissue grip (compression ring 144) which is deployable from the distal end of the housing (applicator tube 146) (paragraph [0092] and Fig. 40).
Regarding claim 7, Noda disclose wherein the tissue grip (compression ring 144) is disposed on the distal end of the housing (distal end of applicator tube 146) around the anchor deployers (shafts of hooks 150) and which is configured to compress and secure tissue portions relative to each other once deployed from the distal end of the housing (distal end of applicator tube 146) (paragraph [0092]).
Regarding claim 8, Noda discloses wherein the tissue grip (compression ring 144) comprises a lock ring (compression ring 144) disposed about the anchor deployers (disposed about the applicator 146 which is disposed about the shafts of the hooks 150) which includes a self-retracting coil (the ring 144 self-retracts when pushed off of the applicator tube 146 – paragraph [0092]) (Examiner’s note: Merriam-Webster defines a “coil” as “a single loop” – thus ring 144 can be described as a coil) with a central lumen (central lumen of compression ring 144) which is sized to allow movement of the tissue portions while the self-retracting coil is in an expanded state (Examiner’s note: figure 37 .
Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz (US 20140076955 A1).
Regarding claim 1, Lorenz discloses a vascular closure device (vessel closure) (abstract), comprising: 
a housing (tubular member 62) having an elongate configuration with an axial length greater than a transverse dimension thereof (Examiner’s note: tubular member 62 is longer in the axial direction than in the transverse direction) (Fig. 1), a proximal end (proximal end = end attached to handle 22), a distal end (distal end = end furthest from handle 22) and a distal section (distal end of tubular member 62); 
a plurality of anchor deployers (connecting rod 120) which are slidably (paragraph [0036]) disposed within the housing (tubular member 62) adjacent each other at the distal section (distal end of tubular member 62) (Fig. 2) of the housing and which are configured to extend and spread (Fig. 2) from the distal section of the housing (tubular member 62), each anchor deployer comprising: 
an deployment rod (connecting rod 120) which is slidably (paragraph [0036]) disposed relative to the housing (tubular member 62) 
an anchor (clamp members 70) which is secured to the distal end of the deployment rod (connecting rod 120) (Fig. 3) and which is configured to grip tissue (Fig. 12); and 
a tissue grip (cartridge holder 190) which is deployable from the distal end of the housing (tubular member 62) (paragraph [0038] and Fig. 12) (Examiner’s note: the jaws of the cartridge holder 190 are deployed away from the distal end of the housing).
Regarding claim 11, wherein the anchors (clamp members 70) comprise releasable anchors (claim members 70 release tissue).
Regarding claim 12,  wherein each of the releasable anchors (clamp members 70) comprises a jaw (third link 100) that can be moved between an open state and a closed state (paragraph [0028 – 0030]), each jaw (third link 100) further including an opposed pair of tissue gripping teeth (teeth 90) (paragraph [0028] and Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) as applied to claim 1 above, and further in view of Gordon (US 5440704).
Regarding claim 3, (alternate interpretation) Fortson discloses the vessel closure device of claim 1 above.
However, Fortson is silent regarding a handle.
As to the above, Gordon teaches, in the same field of endeavor, a tissue closure system comprising a handle (handle 538) (column 26, lines 23 – 61, and Fig. 39) for the purpose of having something for the surgeon to grasp / hold on to during the operation.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson to incorporate a handle for the purpose of having something for the surgeon to grasp / hold on to during the operation.
Regarding claim 4, (alternate interpretation) Fortson discloses the vessel closure of claim 1 above. Fortson further discloses the device further comprising a deployment rod pusher (plunger – not shown – paragraph [0036]) operatively coupled to the deployment rods (elongated members 160) (paragraph [0036]).
However, Fortson is silent regarding wherein the pusher is spring loaded.
As to the above, Gordon teaches, in the same field of endeavor, a tissue closure system comprising a deployment rod (rigid tube 532) with an anchor (needle 560), and a deployment rod pusher (driver button 528) which is spring loaded and biased towards a retracted position (biased by spring 530) (column 26, lines 23 – 61) for the purpose of 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the plunger of Fortson to incorporate the spring of Gordon, for the purpose of being able to extend and retract the deployment rods, and for being able to bring the deployment rods back to their original position.
Regarding claim 5, the combination of Fortson and Gordon teaches the device above, and Fortson further discloses wherein the deployment rod pusher (plunger – not shown – Fortson) is operatively coupled to a proximal end of the deployment rods (elongate members 160) (paragraph [0036] – Fortson) and configured to extend the deployment rods (elongate members 160) in a distal direction upon actuation (paragraph [0036]).
Regarding claim 6, the combination of Fortson and Gordon teaches the device above, and Fortson further discloses wherein the deployment rods (elongate members 160) are configured to extend and retract simultaneously (Examiner’s note: Fortson states that the plunger is coupled to a proximal end of both of the elongate members 160, thus actuating the plunger would extend / retract the deployment rods simultaneously).
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) as applied to claim 1 above, and further in view of Shimizu (US 20150265350 A1).
Regarding claims 9 and 10, (alternate interpretation)
However, Fortson is silent regarding wherein the tissue grip comprises an adhesive and wherein the adhesive is cyanoacrylate
As to the above, Shimizu teaches, in the same field of endeavor, a tissue closure device comprising anchors (arms 26), and an outlet port (supply tube 100) for disposing an adhesive for the purpose of occluding the body lumen (paragraph [0210 – 0211]), and wherein the adhesive is preferable are cyanoacrylate because they exhibit an embolizing effect immediately upon discharge (paragraph [0211]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson to incorporate an adhesive such as cyanoacrylate for the purpose of occluding the body lumen and providing an immediate embolizing effect.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) as applied to claim 1 above, and further in view of Drasler (US 20130006297 A1).
Regarding claim 20, (alternate interpretation) Fortson discloses the device of claim 17 above.
However, Fortson is silent regarding using a thermal mechanism for releasing the anchors.
As to the above, Drasler teaches, in the same field of endeavor, a vessel closure device comprising a housing (inner sheath 95), a deployment rod (connecting fiber 105), and an anchor (anchor 130); wherein the anchor (anchor 130) is released from the deployment rod (connecting fiber 105) via a thermal mechanism (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of releasing the anchor such that the anchor is released via a thermal mechanism as taught by Drasler, because both Fortson and Drasler teach methods of releasing anchors by cutting the connecting rod.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Orban (US 20050251155 A1) discloses the device as claimed in claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Andrew P. Restaino/           Examiner, Art Unit 3771                              
/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3771